
	

114 HR 3246 IH: To provide for the temporary use of Veterans Choice Funds for certain programs, and for other purposes.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3246
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the temporary use of Veterans Choice Funds for certain programs, and for other
			 purposes.
	
	
		1.Temporary authorization of use of Veterans Choice Funds for certain programs
 (a)In generalSubsection (c) of section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1802) is amended—
 (1)in paragraph (1), by striking Any amounts and inserting Except as provided by paragraph (3), any amounts; and (2)by adding at the end the following paragraph:
					
						(3)Temporary authority for other uses
 (A)Other non-Department careIn addition to the use of amounts described in paragraph (1), of the amounts deposited in the Veterans Choice Fund, not more than $3,348,500,000 may be used by the Secretary during the period described in subparagraph (C) for amounts obligated by the Secretary on or after May 1, 2015, to furnish health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, including pursuant to non-Department provider programs other than the program established by section 101.
 (B)Hepatitis COf the amount specified in subparagraph (A), not more than $500,000,000 may be used by the Secretary during the period described in subparagraph (C) for pharmaceutical expenses relating to the treatment of Hepatitis C.
 (C)Period describedThe period described in this subparagraph is the period beginning on the date of the enactment of the VA Budget and Choice Improvement Act and ending on October 1, 2015.
 (D)ReportsNot later than 14 days after the date of the enactment of the VA Budget and Choice Improvement Act, and not less frequently than once every 14-day period thereafter during the period described in subparagraph (C), the Secretary shall submit to the appropriate congressional committees a report detailing—
 (i)the amounts used by the Secretary pursuant to subparagraphs (A) and (B); and (ii)an identification of such amounts listed by the non-Department provider program for which the amounts were used.
 (E)DefinitionsIn this paragraph: (i)The term appropriate congressional committees means—
 (I)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives; and
 (II)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate. (ii)The term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code.
 (iii)The term non-Department provider programs means each program administered by the Secretary of Veterans Affairs under which the Secretary enters into contracts or other agreements with health care providers at non-Department facilities to furnish hospital care and medical services to veterans, including pursuant to the following:
 (I)Section 1703 of title 38, United States Code. (II)The Veterans Choice Program established by section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (III)The Patient Centered Community Care Program (known as PC3). (IV)The pilot program established by section 403 of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) (known as Project ARCH).
 (V)Contracts relating to dialysis. (VI)Agreements entered into by the Secretary with—
 (aa)the Secretary of Defense, the Director of the Indian Health Service, or the head of any other department or agency of the Federal Government; or
 (bb)any academic affiliate or other non-governmental entity. (VII)Programs relating to emergency care, including under sections 1725 and 1728 of title 38, United States Code.
									.
 (b)Conforming amendmentSubsection (d)(1) of such section is amended by inserting before the period at the end the following: (or for hospital care and medical services pursuant to subsection (c)(3) of this section).
			2.Emergency designations
 (a)In generalThis title, except for section 7, is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, this title, except for section 7, is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			
